PER CURIAM:
Yvonne Nelson and her minor child appeal the district court’s order accepting the recommendation of the magistrate judge and granting the Defendant’s motion to dismiss the complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Nelson v. AVX Corp., No. 4:11-cv-01598-RBH, 2011 WL 4904460 (D.S.C. Oct. 14, 2011). We deny Nelson’s motions to seal, for transcripts at the Government’s expense and for settlement. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED